Filed 6/24/22 In re P.S. CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 In re P.S. et al., Persons Coming                                    B311162
 Under the Juvenile Court Law.                                        (Los Angeles County
                                                                      Super. Ct. No. 19CCJP07865A-F)

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 KIMBERLY G.,

           Defendant and Appellant.


         APPEAL from an order of the Los Angeles County Superior Court,
Sabina A. Helton, Judge. Affirmed.
         Anne E. Fragasso, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy, Assistant
County Counsel, and Jacklyn K. Louie, Principal Deputy County
Counsel, for Plaintiff and Respondent.
                              INTRODUCTION
      Mother (Kimberly G.) appeals from the juvenile court’s order
authorizing vaccinations for her six dependent children. We find no
abuse of discretion and affirm.


          FACTUAL AND PROCEDURAL BACKGROUND1
      On December 10, 2019, the Los Angeles County Department of
Children and Family Services (DCFS) filed a dependency petition on
behalf of mother’s minor children: Paris S. (born Oct. 2006); Aaniyjah G.
(born Nov. 2008); Kaniyah C. (born Aug. 2010); Ky’on T. (born Aug.
2016); Laila T. (born Sept. 2017); and Ra’Jaih T. (born June 2019). As
to mother, the petition (as amended) was sustained on November 13,
2020, based on mother’s physical and emotional abuse of the children as
well as her failure to protect the children from the physical abuse of
Timothy T., father to the three youngest children (Ky’on, Laila, and
Ra’Jaih). The court declared the children dependents and removed
them from parental custody.
      Paris, Aaniyjah, and Kaniyah (collectively, older children) were
placed in the foster home of Ms. B. Ky’on, Laila, and Ra’Jaih
(collectively, younger children) were placed in the foster home of Ms. H.

1      A sizable portion of evidence in this matter is included in the record of
a related appeal. (Los Angeles County Department of Children and Family
Services v. T.T. et al., B309385.) Although the parties cite to the record in
this related appeal, no party requested judicial notice. On our own motion,
we take judicial notice of this record. (Evid. Code, § 452, subd. (d)(1); see also
Lang v. Roché (2011) 201 Cal.App.4th 254, 257, fn. 1 [“We take judicial notice
of the prior appeals because they are related prior proceedings leading to the
present appeal”].)

                                        2
     On June 26, 2020, DCFS orally requested that the juvenile court
“authorize the children to receive vaccinations that are needed so the
children can attend school and for their overall health and well-being.”
The court invited the parties to submit briefing on the issue. DCFS,
counsel for Paris, and counsel for Kaniyah filed briefs requesting that
the court authorize vaccinations for the children. In her brief, Paris
“requested to be enrolled in public school, but in order to do so she must
receive the immunizations required by California law.” Ms. H. reported
to DCFS that the daycare was allowing the younger children to be
enrolled without vaccinations, awaiting a decision by the juvenile court
on the issue at the scheduled July 28,2020 hearing. However, Ms. H.
did not indicate whether the daycare would continue to allow the
children to remain enrolled after that date.
     On July 28, 2020, the court denied without prejudice DCFS’s
motion for the children to be vaccinated. The court ordered DCFS to
ask mother about the children’s prior vaccinations and ordered mother
to provide all information, including copies of immunization records, on
the children’s previous vaccinations.
     DCFS later reported that the social worker was unable to contact
mother and mother had not provided the children’s immunization
records. DCFS was able to independently confirm that Aaniyjah had
received all of her vaccinations. On September 25, 2020, the juvenile
court again ordered mother to turn over the children’s vaccination
records.
     On December 2, 2020, the juvenile court also ordered DCFS to
obtain written recommendations from a licensed physician whether the

                                    3
children should be vaccinated. DCFS subsequently submitted two
letters to the court. In the first, Nurse Practitioner Belinda Riviera
recommended vaccinations for the younger children in line with the
guidelines of the American Academy of Pediatrics and the Centers for
Disease Control and Prevention. In the second, Dr. Maya Willie
recommended that Paris and Kaniyah be vaccinated as “vaccines are
crucial to children’s health” and “most childhood vaccines are 90% to
99% effective in preventing disease.” Dr. Willie considered Paris and
Kaniyah to be “undervaccinated,” which she described as a “significant
health condition.”
     At a hearing on January 8, 2020, the court heard argument from
counsel, including counsel for the three younger children advising the
court that the children could not return to daycare unless they had
documentation that they were vaccinated. Counsel for all of the
children joined in DCFS’s request for an order authorizing vaccinations.
The court acknowledged the two medical letters filed on behalf of the
children and found that they demonstrated a medical necessity for
vaccination. The court also found that vaccination was required for the
children’s enrollment in school or daycare. Over mother’s objection, the
court authorized vaccinations for the children.


                             DISCUSSION
     Mother contends the juvenile court’s order authorizing the
vaccinations for the children was not reasonable. We disagree.
     Where a child is adjudged a dependent of the court on the ground
that the child is a person described under Welfare and Institutions Code

                                    4
section 300, “the court may make any and all reasonable orders for the
care, supervision, custody, conduct, maintenance, and support of the
child, including medical treatment.” (Welf. & Inst. Code, § 362, subd.
(a), italics added; In re S.P. (2020) 53 Cal.App.5th 13, 17; In re
Christopher I. (2003) 106 Cal.App.4th 533, 554–555.) “No statute
restricts that authority.” (In re Christopher I., supra, at p. 555.) Thus,
“[a]fter a minor has been adjudged a dependent, the court acts as
parens patriae and its authority to make decisions on behalf of the
minor is unquestionably broad.” (J.N. v. Superior Court (2007) 156
Cal.App.4th 523, 533.)
     “[T]he most relevant issue in the juvenile court’s ruling was
whether the children at the current time needed vaccinations.” (In re
S.P., supra, 53 Cal.App.5th at p. 17, italics omitted.) Here, Nurse
Practitioner Riviera recommended vaccinations for the younger children
based on the guidelines of the American Academy of Pediatrics and the
Centers for Disease Control and Prevention. Dr. Willie, noting the
importance of vaccination to the health of children, recommended that
Paris and Kaniyah be vaccinated. Also, the vaccinations were required
for enrollment in daycare and public school. Based on this evidence, the
court concluded that the children needed the vaccinations both for
enrollment and for their overall health based on the recommendations
from their medical providers. Thus, the court’s order authorizing
vaccinations for the children was well within its discretion. (See In re
Jasmin C. (2003) 106 Cal.App.4th 177, 180; see also In re Eric B. (1987)
189 Cal.App.3d 996, 1005.)



                                     5
                         DISPOSITION
The order is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                  WILLHITE, Acting P. J.
We concur:



COLLINS, J.



CURREY, J.




                              6